Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18   PageID.11732   Page 1 of
                                      8




        EXHIBIT 1-34
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18 PageID.11733                             Page 2 of
                                             8
Message
From:          Koontz, Bryan K [KoontzBK@state.gov]
Sent:          7/19/2017 5:37:10 PM
To:            Schultz, John A [/O=IRMMAIL/OU=Mbx servers - nyc/cn=recipients/cn=jaschult]
Subject:       RE: Iraq interviews


Thanks, John — it would be very interesting to know what their breakdown of those who said they didn't want to travel v.
those who were willing, etc.

Official
UNCIASSIFIED


From: Schultz, John A [mailto:John.A.Schultz©ice.dhs.gov
Sent: Wednesday, July 19, 2017 12:54 PM
To: Koontz, Bryan K
Subject: FW: Iraq interviews

FYI

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
50012th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: George, Christopher
Sent: Wednesday, July 19, 2017 10:48 AM
To: Schultz, John A; Farmer, Floyd S
Cc: Clinton, Julius A; Carey, John J
Subject: RE: Iraq interviews

They never came with the intention of issuing any TDs on the spot, he made that clear to me when we first
started talking. The Consulate stated that they would take the info, illation back with them and work on the TDs
once they were back in DC.


Sent with BlackBerry Work
(www.blackberry.com)

From: Schultz, John A <John.A.Schultz(d,ice.dhs.gov>
Date: Wednesday, Jul 19, 2017, 7:43 AM
To: George, Christopher <Christopher.George( zice.dhs.gov>, Farmer, Floyd S <Flovd.S,Farmer(dice.dhs.gov>
Cc: Clinton, Julius A <Julius.A.Clintonice.dhs.gov>, Carey, John J <John.J.Careyrivice.dhs.gov>
Subject: RE: Iraq interviews

How many TDs did you get?

John A Schultz Jr.
Deputy Assistant Director




                                                     ICE - 0271030
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18                     PageID.11734       Page 3 of
                                          8
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
50012th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: George, Christopher
Sent: Wednesday, July 19, 2017 10:36 AM
To: Schultz, John A; Farmer, Floyd S
Cc: Clinton, Julius A; Carey, John J
Subject: Iraq interviews

Good morning,

Just a quick update, we finished all the Iraqi interviews late last night, well early this morning, 2am EST. The
Consulate kept stating the agreement was to interview 62, Im not sure where that number came from, but I
pressed back and got them to interview everyone on our list, 60 primary cases and the 20 alternates. Several
aliens refused to speak to the Consulate or acknowledge their legitimacy, but were given access to their
Consulate and choose to be that way.

They did somehow manage to interview each alien one on one, took notes, and seemed very much pleased with
how the process went. We are all flying back today, I changed my flight to mirror the Consulates, so I will be
back in the office tomorrow.

Regards,
Chris


Sent with BlackBerry Work
(www.blackberry.com)




                                                 ICE - 0271031
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18 PageID.11735                    Page 4 of
                                           8
Message
From:          Koontz, Bryan K [KoontzBK@state.gov]
Sent:          7/20/2017 5:44:34 PM
To:            Schultz, John A [/O=IRMMAIL/OU=Mbx servers - nyc/cn=recipients/cn=jaschult]
Subject:       RE: Iraq interviews


Very well. We're standing by

Official
UNCLASSIFIED

From: Schultz, John A [mailto:John.A.Schultz@ice.dhs.gov
Sent: Thursday, July 20, 2017 1:38 PM
To: Koontz, Bryan K
Subject: RE: Iraq interviews

Lets see if I get any push back

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Koontz, Bryan K [mailto:KoontzBK(tbstate.00v]
Sent: Thursday, July 20, 2017 1:34 PM
To: Schultz, John A
Subject: RE: Iraq interviews

Is there anything we can do to help?

Official
UNCLASSIFIED

From: Schultz, John A [mailto:John.A.SchultzPice.dhs.gov]
Sent: Thursday, July 20, 2017 1:30 PM
To: Koontz, Bryan K
Subject: RE: Iraq interviews

They are drafting an after action report and I have requested a copy

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)




                                                     ICE - 0271032
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18                            PageID.11736         Page 5 of
                                          8
John.a.schultz@ice.dhs.gov


From: Koontz, Bryan K [mailto:KoontzBKOstate.qov
Sent: Thursday, July 20, 2017 12:54 PM
To: Schultz, John A
Subject: RE: Iraq interviews

Ok, that's how we understood it as well.

Official
UNCLASSIFIED


From: Schultz, John A [mailto:John.A.SchultzOice.dhs.gov]
Sent: Thursday, July 20, 2017 12:40 PM
To: Koontz, Bryan K
Subject: RE: Iraq interviews

The ambo said they will go again before the flight

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Koontz, Bryan K [mailto:KoontzBK©state.qov
Sent: Thursday, July 20, 2017 12:32 PM
To: Schultz, John A
Subject: RE: Iraq interviews

John,

Is it your understanding that the embassy will send consular officers to interview? Or is it your belief that the visit by
those two was sufficient for the consultation with the deportees?

Bryan

Official
UNCLASSIFIED


From: Schultz, John A [mailto:John.A.Schultz@ice.dhs.gov]
Sent: Thursday, July 20, 2017 12:28 PM
To: Koontz, Bryan K
Subject: RE: Iraq interviews

I wasn't intending to ask the Iraqis because to us whether they want to go back or not they have final orders and we
intend to fulfill our responsibility

John A Schultz Jr.




                                                      ICE - 0271033
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18 PageID.11737                             Page 6 of
                                           8
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Koontz, Bryan K [mailto:KoontzBK©state.gov
Sent: Wednesday, July 19, 2017 6:28 PM
To: Schultz, John A
Subject: RE: Iraq interviews

This was very useful, thanks John! We'd appreciate any more info you can share on this so we know what the Iraqis
heard.

Bryan

Official
UNCIASSIFIED

From: Schultz, John A [mailto:John.A.SchultzPice.dhs.qov]
Sent: Wednesday, July 19, 2017 2:33 PM
To: Koontz, Bryan K
Subject: RE: Iraq interviews

From my guy on the ground:

I was present for every interview, and this was a question they were asking of all the detainees; however a large
majority of the interviews were in Arabic, so I have no idea what exactly everyone said. Some of the interviews
were in English and there were several who did ask to go back. I will see if I can get a breakdown or an idea
from the Consulate on how many said they wanted to go back. I can tell you that about 1/3 of detainees
interviewed were telling us that they just wanted to go back, they didn't want to fight their case anymore, and
were tired of being detained and said they wanted to go, but when speaking to the Consulate in Arabic I cant be
sure if they said something different.


John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Koontz, Bryan K [mailto:KoontzBK(cbstate.qov
Sent: Wednesday, July 19, 2017 1:37 PM
To: Schultz, John A
Subject: RE: Iraq interviews




                                                  ICE - 0271034
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18 PageID.11738                             Page 7 of
                                             8

Thanks, John — it would be very interesting to know what their breakdown of those who said they didn't want to travel v.
those who were willing, etc.

Official
UNCLASSIFIED


From: Schultz, John A [mailto:John.A.SchultzPice.dhs.dov]
Sent: Wednesday, July 19, 2017 12:54 PM
To: Koontz, Bryan K
Subject: FW: Iraq interviews

FYI

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: George, Christopher
Sent: Wednesday, July 19, 2017 10:48 AM
To: Schultz, John A; Farmer, Floyd S
Cc: Clinton, Julius A; Carey, John J
Subject: RE: Iraq interviews

They never came with the intention of issuing any TDs on the spot, he made that clear to me when we first
started talking. The Consulate stated that they would take the information back with them and work on the TDs
once they were back in DC.



Sent with BlackBerry Work
(www.blackberry.com)


From: Schultz, John A <John.A.Schultz(a7,ice.dhs.gov>
Date: Wednesday, Jul 19, 2017, 7:43 AM
To: George, Christopher <Christo_pher.George@ice.dhs.gov>, Fanner, Floyd S <Flovd.S.Farmerice.dhs.gov>
Cc: Clinton, Julius A <Julius.A.ClintonCa),ice.dhs.gov>, Carey, John J <John.J.Carey@ice.dhs.gov>
Subject: RE: Iraq interviews

How many TDs did you get?

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)




                                                    ICE - 0271035
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-36 filed 10/23/18                     PageID.11739       Page 8 of
                                          8
John.a.schultz@ice.dhs.gov


From: George, Christopher
Sent: Wednesday, July 19, 2017 10:36 AM
To: Schultz, John A; Farmer, Floyd S
Cc: Clinton, Julius A; Carey, John J
Subject: Iraq interviews

Good morning,

Just a quick update, we finished all the Iraqi interviews late last night, well early this morning, 2am EST. The
Consulate kept stating the agreement was to interview 62, Im not sure where that number came from, but I
pressed back and got them to interview everyone on our list, 60 primary cases and the 20 alternates. Several
aliens refused to speak to the Consulate or acknowledge their legitimacy, but were given access to their
Consulate and choose to be that way.

They did somehow manage to interview each alien one on one, took notes, and seemed very much pleased with
how the process went. We are all flying back today, I changed my flight to mirror the Consulates, so I will be
back in the office tomorrow.

Regards,
Chris


Sent with BlackBerry Work
(www.blackberry.com)




                                                 ICE - 0271036
